Stuart, J.
This case was brought up on appeal from the justice, &c., to the Circuit Court. On trial by the Court, finding and judgment for the plaintiff below.
Ennis contends that the evidence was not sufficient lo sustain the judgment. There is a bill of exceptions signed by the associate judges, but it does not appear from the record that Ennis interposed any motion for a new trial, or that the bill of exceptions contains all the evidence. The presumption is, that there was other evidence, and that the action of the Circuit Court in the premises was correct.
R. A. Chandler, for the plaintiff.
S. Judah, for the defendant.

Per Curiam.

The judgment is affirmed, with 5 per cent, damages and costs.